Title: From Thomas Jefferson to Thomas Munroe, 10 September 1802
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Dear Sir
            Monticello Sep. 10. 1802.
          
          The inclosed letter from Doctr. Thornton informs me that mr Mason & yourself had concluded that it would be no injury to the public to postpone for a time the sale of mr Stoddert’s lots, and that you had postponed it till the 25th. of Oct. and he asks the same indulgence for himself. the same reason pleading for this as in the other case, I think it right that the same indulgence should be given to Dr. Thornton, & therefore recommend the postponement of the sale of his lots to the 25th. of Oct. also; and the rather as the late sales I understand have not only been ruinous to the individuals, but have left some danger of loss to the public. Accept my best wishes and respects.
          
            Th: Jefferson
          
        